DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Appeal Brief filed on 02/04/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Status of the Application
Claims 20 and 24-40 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/04/2022 are acknowledged.  Claim 20 has been amended and new claims 24-40 have been added.  Claims 38-40 are withdrawn by original presentation.  Claims under consideration in the instant office action are claims 20 and 24-37.
 Applicants' arguments, filed 02/04/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (WO 03/009846, as disclosed by IDS) in view of Ley et al. (Evaluation of Bitter Masking Flavanones from Herba Santa (Eriodictyon californicum (H. & A.) Torr., Hydrophyllaceae), J. Agric. Food Chem., 2005, 53, pp. 6061-6066, already of record).
Rejection
Phillips teaches compositions comprising substituted benzimidazole proton pump inhibitors such as omeprazole (see abstract, pg. 17, lines 13-20), but that omeprazole has a bitter taste (pg. 45, lines 14-15).  Phillips teaches omeprazole can be formulated as low as 2 mg/day (pg. 18, lines 7-11), which if formulated in a tablet formulation would result in a concentration of 2,156 ppm (2 mg / 927.5 mg = 0.2156% x 10,000 ppm/% = 2,156 ppm) (see B2 Formulation, Example 1).  Phillips teaches croscarmelose sodium as a disintegrant and sodium bicarbonate as a carrier (pg. 20, lines 18-24; pg. 111, lines 23-24).  Phillips teaches omeprazole can be formulated in enteric-coated capsules and as a medicament (pg. 5, lines 15-16; claim 35).  Regarding the limitation wherein the composition is free of thaumatin, Phillips teaches a resultant table of omeprazole, which is free of thaumatin (pg. 111, lines 1-5).  Phillips teaches such compositions can be formulated as a capsule or with film coatings, which would read on the structural limitation of “shell” as recited in claim 35.
Phillips does not teach a composition further comprising eriodyctiol and homoeriodyctiol.  
Ley et al. is drawn towards the use of flavanones such eriodictyol and homoeriodictyol to reduce the bitter taste of pharmaceutical actives (see abstract).  Regarding the limitation “wherein (b) and (c) are in amounts such that bitterness of (a) is reduced to a greater extent than a sum of bitterness reduction provided by the amount of (b) and bitterness reduction provided by the amount of (c)” as amended in claim 1 on 05/21/2021, Ley teaches formulations wherein flavonoids are present in an amount of 100 ppm (see Fig. 2), which reads on the recited amounts in claims 26-29, and would thereby exhibit such bitterness reduction.  Ley teaches that “For the strongly bitter compound amarogentin, we performed a dose-activity study analogously to caffeine (cf. Figure 6). A slight increase of inhibitory activity was found, and the plateau was reached at 200-500 ppm 1-Na. The maximum activities against caffeine and amarogentin bitterness were similar (30-40% reduction).” (pg. 6064, right column, second paragraph).  Regarding the limitation wherein “(a) and (b) in a weight ratio of about 4: 1 to 400: 1 ((a):(b))” and “(a) and (c) in a weight ratio of about 4: 1 to 400: 1 ((a):(c))” as recited in claims 24 and 25, amended 05/21/2021, Phillips teaches omeprazole can be formulated as low as 2 mg/day (pg. 18, lines 7-11), which if formulated in a tablet formulation would result in a concentration of 2,133 ppm (2 mg / 937.5 mg = 0.2133% x 10,000 ppm/% = 2,133 ppm) (see B2 Formulation, Example 1), which is a ratio of 21.33:1 given that eriodictyol (b) and homoeriodictyol (c) can be formulated in an amount of 100 ppm individually.  Ley teaches homoeriodictyol in its sodium salt form (see abstract). The molecular weight of omeprazole, eriodictyol and homoeriodyctiol are 345.4 g/mol, 288.25 g/mol, and 302.27 g/mol respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising eriodyctiol and/or homoeriodyctiol, as suggested by Ley et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since eriodictyol and homoeriodictyol can be formulated with omeprazole to reduce the bitter taste of omeprazole as a pharmaceutical active as taught by Ley, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Response to Arguments
	Applicant argues that Benavente-Garica does not relate to the claimed compositions, the rejection's theory of sweetening based on Benavente-Garica contradicts the findings reported in Ley, and the data in the instant case demonstrates the claimed bitterness masking activity is independent
of sweetening and the use of sweeteners.  The Examiner respectfully disagrees since it would have been expected that a combination of eriodyctiol and homoeriodyctiol can achieve a -45% reduction of bitterness, since Ley teaches that “For the strongly bitter compound amarogentin, we performed a dose-activity study analogously to caffeine (cf. Figure 6). A slight increase of inhibitory activity was found, and the plateau was reached at 200-500 ppm 1-Na. The maximum activities against caffeine and amarogentin bitterness were similar (30-40% reduction).” (pg. 6064, right column, second paragraph).  Thus, one of ordinary skill in the art would have expected that 200-500 ppm of eriodyctiol or homoeriodyctiol can achieve a bitterness reduction of – 30% to -40%, and that a combination of both could achieve at least a -45% reduction in bitterness.
	Applicant also argues that even if the mechanism was clear, the rejection does not show how knowledge of a particular mechanism leads to an expectation of synergistic bitterness suppression.  The Examiner respectfully disagrees since Ley teaches that “For the strongly bitter compound amarogentin, we performed a dose-activity study analogously to caffeine (cf. Figure 6). A slight increase of inhibitory activity was found, and the plateau was reached at 200-500 ppm 1-Na. The maximum activities against caffeine and amarogentin bitterness were similar (30-40% reduction).” (pg. 6064, right column, second paragraph).  Although Ley may not disclose the particular mechanism for bitterness suppression, Ley still discloses the bitterness reduction activity of such flavanones.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (Effect of Proton Pump Inhibitors on In Vitro Activity of Tigecycline against Several Common Clinical Pathogens, PLOS One, 2014, 9(1), pp. 1-4) in view of Phillips (WO 03/009846, as disclosed by IDS) and Ley et al. (Evaluation of Bitter Masking Flavanones from Herba Santa (Eriodictyon californicum (H. & A.) Torr., Hydrophyllaceae), J. Agric. Food Chem., 2005, 53, pp. 6061-6066, already of record).
Ni et al. teaches the effect of proton pump inhibitors (PPIs) on in vitro antimicrobial activity of tigecycline against several species of clinical pathogens (see abstract).  Ni et al. teaches that omeprazole can be formulated as low as 5 mg/L (i.e. 5 ppm) or 50 mg/L (i.e. 50 ppm), and that an antagonistic effect could be observed in E. cloacae and E. faecalis strains (see abstract).  Ni et al. suggests the use of omeprazole in vivo to further demonstrate its antimicrobial activity with tigecycline.
Ni et al. does not teach omeprazole at a concentration of 500 ppm.  Ni et al. does not teach a composition further comprising eriodyctiol and homoeriodyctiol.  
Phillips teaches compositions comprising substituted benzimidazole proton pump inhibitors (PPIs) such as omeprazole (see abstract, pg. 17, lines 13-20), but that omeprazole has a bitter taste (pg. 45, lines 14-16).  Phillips teaches antimicrobial or bacteriostatic effects of omeprazole solution at 2 mg/ml (See Example X on page 67). Phillips also teaches omeprazole can be formulated as low as 2 mg/day (pg. 18, lines 7-11), which if formulated in a tablet formulation would result in a concentration of 2,133 ppm (2 mg / 937.5 mg = 0.2133% x 10,000 ppm/% = 2,133 ppm) (B2 Formulation, Example 1, page 32).
Ley et al. is drawn towards the use of flavanones such eriodictyol and homoeriodictyol to reduce the bitter taste of pharmaceutical actives (see abstract).  Ley teaches formulations wherein flavonoids are present in an amount of 100 ppm (see Fig. 2).  Ley teaches that “For the strongly bitter compound amarogentin, we performed a dose-activity study analogously to caffeine (cf. Figure 6). A slight increase of inhibitory activity was found, and the plateau was reached at 200-500 ppm 1-Na. The maximum activities against caffeine and amarogentin bitterness were similar (30-40% reduction).” (pg. 6064, right column, second paragraph).  Ley teaches homoeriodictyol in its sodium salt form (see abstract).
	It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising eriodyctiol and/or homoeriodyctiol, as suggested by Phillips and Li, and produce the claimed invention.
Ni et al. suggests the use of omeprazole in vivo to further demonstrate its antimicrobial activity with tigecycline, and that omeprazole has a bitter taste as taught by Phillips.  Eriodictyol and homoeriodictyol can be formulated with pharmaceutical actives such as omeprazole to reduce the bitter taste as taught by Ley.  Thus, one of ordinary skill in the art would have been motivated to formulate a composition further comprising eriodyctiol and/or homoeriodyctiol, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation wherein the preparation comprises 500 ppm of omeprazole, Ni et al. teaches formulating omeprazole at a concentration as low as 50 ppm (see abstract).  Phillips teaches omeprazole can be formulated as lo 2 mg/day (pg. 18, lines 7-11), which if formulated in a tablet formulation would result in a concentration of 2,133 ppm (2 mg / 937.5 mg = 0.2133% x 10,000 ppm/% = 2,133 ppm) (see B2 Formulation, Example 1).  One of ordinary skill in the art would thus be motivated to formulate omeprazole in a range of 5 ppm to 2,133 ppm.  Even though the range for the concentration of omeprazole as taught by Ni et al. and Phillips is not the same as the claimed concentration of 500 ppm, Ni et al. and Phillips do teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentration in order to obtain the desired efficacy and taste profile.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., aqueous solution or tablets, etc.; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed quantity because once the usefulness of a compound omeprazole is known to be antimicrobial or bacteriostatic, it is within the skill of the artisan to determine the optimum ratio/relative amount of three components recited in claim 37 based on the combined teachings of Ni et al. Phillips, and Ley et al.

Conclusion
Claims 20 and 24-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628